Citation Nr: 0021589	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-31 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed 
disability manifested by a deviated septum.  

2.  Entitlement to service connection for claimed disability 
manifested by Lyme disease.  

3.  The propriety of the initial 20 percent evaluation 
assigned for the service-connected right foot disability 
manifested by status post bunionectomy of the 5th toe with 
nerve damage and bone spur.  



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1992 to 
October 1996.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision of the RO.  

In August 1999, the Board remanded this case to the RO for 
additional development of the record.  

The Board notes that, although the initial evaluation for the 
service-connected right foot disability was increased during 
the pendency of the appeal, such action does not obviate the 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) has concluded that the appellant is generally 
presumed to be seeking the maximum benefit available by law, 
thus, it follows that such a claim remains in controversy 
where less than the maximum benefit available is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  As the present claim has 
not been formally withdrawn by the veteran, it remains on 
appeal for consideration by the Board.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent medical evidence has been submitted to show 
that the veteran suffers from current disability related to a 
deviated septum due to an injury or Lyme disease which was 
incurred in or aggravated by service.  

3.  At no time since service has the veteran been shown to 
have demonstrated a level of impairment related to the 
service-connected right foot disorder in excess of that of a 
moderately severe degree; overall severe foot injury related 
to the service-connected condition has not been shown.  



CONCLUSION OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims of service connection for a deviated septum or Lyme 
disease.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected right foot 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service connection for disability manifested by a 
deviated septum or Lyme disease

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303.  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A careful review of the veteran's service medical records 
shows that, in August 1992, the veteran was treated for 
complaints related to a tick bite.  A tentative diagnosis of 
rule out Lyme disease was rendered.  A history of Lyme 
disease was noted at discharge examination in July 1996.  

In November 1993, during service, the veteran received 
treatment for trauma to the nose after being hit by an elbow 
while playing basketball.  Findings at the time were positive 
for septal deviation to the right; however, no fracture was 
detected.  The remainder of the veteran's service medical 
records are negative for findings or complaints referable to 
a deviated septum.  

Shortly after being discharged from service, the veteran was 
afforded a VA General Medical examination in January 1997.  
At that time, it was noted that, while in service, the 
veteran was thought to have had Lyme disease after incurring 
a tick bite, but that this diagnosis was never substantiated 
or shown to have been manifested by any current residuals 
compatible with such a diagnosis.  Furthermore, VA 
examination of the nose was noted to have been "normal."  

The Board is cognizant of the veteran's assertion that she 
currently suffers from a disability manifested by a deviated 
septum and Lyme disease which is attributable to her period 
of active service.  As a lay person, however, she is not 
competent to offer an opinion as to questions of medical 
diagnosis or causation as presented in this case.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of competent evidence to show that the veteran 
currently suffers from disability manifested by a deviated 
septum or Lyme disease, the Board concludes that the veteran 
has failed to meet her initial burden of producing evidence 
of well-grounded claims of service connection.  Hence, the 
Board finds that service connection for disability manifested 
by a deviated septum or Lyme disease must be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to her claims.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete her application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports her claims that she has disability 
manifested by a deviated septum or Lyme disease related to 
service.  By this decision, the Board is informing the 
veteran of the evidence necessary to make her claims, as set 
forth above, well grounded.  


II.  Initial evaluation - right foot disability

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

When a veteran submits a well-grounded claim, VA must assist 
her in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).


A.  Background

A careful review of the veteran's service medical records 
shows that, in September 1992, the veteran underwent a 
bunionectomy with closing wedge osteotomy for treatment of a 
Tailor's bunionette proximal to the 5th metatarsal joint.  
The veteran subsequently developed complications following 
removal of a pin that had been inserted into her right foot 
and ultimately underwent a neurectomy in December 1993 for 
nerve/scar tissue release.  

In November 1994, during service, the veteran was treated for 
a possible stress fracture involving the right foot.  The 
veteran's complaints regarding her right foot continued until 
finally, in September 1996, a Physical Evaluation Board was 
convened which concluded that her medical condition, 
specifically the painful neuroma status post bunion surgery, 
right foot, prevented satisfactory performance of her duties 
in service and, thus, recommended separation with severance 
pay.  The veteran was discharged shortly thereafter in 
October 1996.  

As noted hereinabove, the veteran was initially afforded a VA 
examination in January 1997.  At that time, the veteran 
presented with continued complaints of pain involving her 
right foot, especially if she had to wear certain shoes, 
stand for more than an hour in duration or walk distances 
longer than a mile.  An examination of the right foot 
revealed findings of hammertoe deformity of toes number 2 
through number 5, with calluses on the dorsum of the 5th toe.  
She also had a well-healed surgical scar over the right 
metatarsal bone.  The range of motion was described as full 
with normal dorsiflexion and plantar flexion.  X-ray studies 
of the right foot revealed the hammertoe deformity described 
above, as well as a small plantar spur on the right calcaneal 
bone.  The final diagnoses included those of surgery, right 
5th metatarsal, with residual surgical scar, well-healed, 
soft, nontender, with no residuals of stress fracture found; 
and hammertoe deformities, toes number 2 through 5 of the 
right foot, with a small plantar spur of the right calcaneal 
bone.  

In a rating decision dated in May 1997, the RO granted 
service connection for, among other things, Tailor's 
bunionette, status post bunionectomy and subsequent 
neurectomy and nerve release, right 5th metatarsal, and bone 
spur with history of stress fracture, right foot, and 
assigned noncompensable evaluations, effective on October 5, 
1996.  In July 1997, the veteran filed a Notice of 
Disagreement expressing dissatisfaction with the initial 
evaluations assigned to these service-connected disabilities.  

A review of VA outpatient and private treatment reports 
submitted in support of the veteran's claim, reveals 
continued treatment for complaints involving the right foot, 
especially with regard to pain resulting from neuritis with 
sural nerve entrapment from scar tissue.

As noted hereinabove, the Board remanded this matter for 
additional development of the record in August 1999, to 
include a VA examination to determine the nature and extent 
of her service-connected right foot disability.  

The veteran was afforded this examination in January 2000.  
At that time, the examiner reported the veteran's functional 
limitations due to pain.  It was noted that, whenever the 
veteran bore weight upon the foot or attempted to run, push 
off, or walk, her pain intensified.  Furthermore, she was 
stated to experience excruciating shooting pain whenever 
anything rubbed against her foot.  As a result, she even 
expressed having difficulty putting on socks.  

In addition, the veteran was noted to be unable to wear a 
tight shoe because the pressure exerted on the foot also 
resulted in pain.  According to notations within the 
examination report, the veteran had learned to adjust her 
gain and stance so that some of the pressure was taken off 
the 5th metatarsal head and shifted to the 4th metatarsal 
head.  She was also stated to have lost motor control and 
developed progressive deformity of the 5th toe over time.  
Finally, it was noted that she had received injections of 
saline and other solutions in an attempt to disrupt the scar 
tissue and alleviate the neuroma, but that, so far, these had 
not afforded any degree of relief.  

The VA examination revealed a loss of skin pigmentation of 
the dorsum and lateral aspect of the 5th toe in an area that 
measured approximately 3-4 cm x 2 cm.  She also had problems 
involving the extensor tendon of the 5th toe and demonstrated 
a classic claw deformity.  She was also unable to flex, 
abduct or adduct the toe.  A surgical scar was noted on the 
dorsolateral aspect of the foot that measured 4 cm.  There 
was also extreme hypersensitivity involving the web space 
between the 4th and 5th toe, the dorsum of the 5th toe and just 
proximally to the scar when tapped or rubbed.  

On the dorsum of her foot, there was callus formation 
involving the 4th metatarsal head, but none beneath the 5th.  
The 5th metatarsal head would not depress.  She also 
demonstrated some limitation to full flexion and extension 
involving the remainder of the toes of the right foot, and 
complained of changes in nail growth and thickening over 
time.  X-ray studies of the right foot revealed evidence of 
partial excision of the 5th metatarsal head laterally, as 
well as the claw deformity.  No other abnormalities were 
seen.  

The final impression was that of status post surgery for 
Tailor's bunionette complicated by infection and now 
significant neuroma which was still present even after 
undergoing previous surgery.  The examiner also reported that 
the veteran had claw deformity of the toe as a residual of 
surgery or compensation over time.  

Based on the above findings, in March 2000, the RO determined 
that the veteran's right foot disabilities were more 
appropriately rated as one disability and assigned a 20 
percent rating for right foot disability manifested by status 
post bunionectomy of the 5th toe with nerve damage and bone 
spur, effective as of October 5, 1996. 


B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's service-connected right foot disability is 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, for moderately severe foot injury.  A 
30 percent rating is warranted for a severe foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Based on a review of the evidence of record, the Board finds 
that the service-connected right disorder alone is not shown 
equated with more than a moderately severe level of 
disability under Diagnostic Code 5284, since service.  The 
veteran has complained of pain and demonstrated some 
limitation of motion affecting her toes.  Further, at the 
most recent VA examination in January 2000, the examining 
physician concluded that the veteran's service-connected 
right foot disability was, in fact, functionally limiting due 
to pain.  

However, the Board finds that, when considering the veteran's 
complaints of pain and the recorded clinical findings, the 
disability picture does not meet the criteria for the 
assignment of more than a 20 percent rating-moderately 
severe foot disablement-since service.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.   

At no time since service, has the veteran been show to 
demonstrate a level of impairment due to service-connected 
cause consistent with an overall severe foot injury.  In the 
absence of such evidence of disability, the Board finds that 
the preponderance of the evidence is against the assignment 
of a 30 percent initial rating for the veteran's right foot 
disability.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for her service-connected right foot 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  As noted above, however, at no time 
since service, has the veteran demonstrated a level of 
impairment of her right foot consistent with a 30 percent 
evaluation for severe foot injury.  

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for her service-
connected right foot disability.  



ORDER

Service connection for disability manifested by a disability 
manifested by a deviated septum and disability manifested by 
Lyme disease is denied, as well-grounded claims have not been 
presented.  

An initial evaluation in excess of 20 percent for the 
service-connected right foot disability manifested by status 
post bunionectomy of the 5th toe with nerve damage and bone 
spur is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



